Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
	
The response filed 05/25/2021 has introduced NEW MATTER into the claims.  The newly added/amended Claim(s) 1 recites “providing.”  The response did not specifically and 
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).

The amended claims now recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly added/amended Claims 1, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Note that to provide is an active step that has many meanings. Such an active step does not occur in the specification. It could mean synthesis, and given the breadth of the term cage-like-protein it adds more to the invention claimed than found previously.  Note that provide is very broad in meaning, see https://www.merriam-webster.com/dictionary/provide. Providing, as defined by Merriam-Webster can mean: to supply or make available (something wanted or needed). This is broader than just the previous steps of actually combining the two ingredients named to which should already be in possession of the artisan. There no distinction between providing meaning “taking the compound off the shelf,” “ordering” it on Sigma Aldrich, or “synthesizing” the cage-like-protein in the lab. This new limitation is new matter over the previous claims as it was understood that the artisan was already in possession of the components at the time of the step claimed in Claim 1. Now, the steps include a step not supported and very broad in meaning. Applicant is required to provide sufficient written .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, K-B US 2013/0343996 in view of Monzyk, WO 91/02704.

Lee, K-B US 2013/0343996. Lee discloses a method of preparing a nanoparticle comprising an iron cobalt core and a graphitic carbon shell surrounding the core, said method comprising the steps of:
a. Dissolving iron and cobalt precursors with a carbohydrate in an aqueous solution;
b. Heating the solution under conditions sufficient for formation of nanoparticles; and 
c. Annealing the nanoparticles under conditions suitable for the formation of a graphitic carbon shell on the nanoparticles. See Claim 19. Purification by centrifugation is also disclosed.
In the following paragraphs of the prior art reference, definitions for carbohydrates are found: [0020] sucrose is to be used, or in at paragraph [0022] “In a preferred embodiment the carbohydrate is dextran, however other carbohydrates that have similar water solubility, biocompatibility, and biodegradability properties may be used as known in the art.”
	Thus di-saccharides as well as oligo/polysaccharides are envisioned for the method in the Lee reference.
	In the instant specification at paragraph [0022], the following is found for metal:
The metal element to be introduced into a cage-like protein may be any metal element storable in the hollow inside the cage-like protein. In the present description, the metal 

Applicants have a broad definition for the meaning of element.

The difference between what is taught by the prior art and that instantly claimed is that while Lee teaches centrifugation for a condensing step in purification, Lee does not teach the making of ferritin with iron.

Monzyk teaches the making of ferritin from apoferritin, the protein portion of ferritin without iron, see Claim 14-16 and Example 4.  Note that the ferritin cage-like protein can acquire other metals in the core as exemplified in Examples 3 and 4 and Claims 14-16. The ferritin complex was purified by SE-HPLC.

	It would have been obvious to make ferritin from apoferritin and include carbohydrates in the reaction as they have been shown to be beneficial in the making of the product. One would have been motivated to do so given carbohydrates have been used in the reaction and have produced cage-like proteins (nanoparticles). One would be motivated to use gel filtration techniques in the purification step of the making. 

	Regarding the new Claims 15-17, the steps of combination are obvious if one is to make a solution of the components, such as claimed in Claim 15. However, if stepwise, the MPEP In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) See MPEP 2144.04. As for the metal source, this is broad but only needs to include the metal of interest in a manner sufficient to delivery and being solved in the solution of choice. 
	
	As for Claims 16 and 17, time and temperature are optimizable. Although the prior art does not teach a method specifically claimed, absent evidence to the contrary, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have optimized the conditions of the reaction, inclusive of time and temperature.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).

 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 7 of the remarks filed 08/25/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have stated: “Applicant respectfully asserts that none of these steps include the use of a cage-like protein that encapsulates the iron cobalt core as required by the present claims. In particular, neither the graphite carbon shell nor the biocompatibie carbohydrate coating of Lee contain proteins that encapsulate or surround the iron cobalt core. Paragraph [0007] of Lee states that the biocompatible carbohydrate coating
may contain a targeting agent, such an antibody or peptide: however, as shown in
Figures 2C and 2D of Lee, these antibodies and peptides extend outward from the

	
That the antibodies and peptide extend outward from the coating does show that it does, in fact, surrounds the core. There is nothing in the claims to state that this cannot be the case. Also, the use of the words, saccharide, oligosaccharide, and polysaccharide are being combined as if they are the same. This will be addressed in the 112 rejection below.

The claims are very broad and Applicants cannot claim such specificity in the arguments presented with claims as broad as they are. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected as being indefinite. A polysaccharide is not a disaccharide (two). 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 8 of the remarks filed 08/25/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The definition provided by Applicants support the rejection applied to Claim 4. This is complete nonsense. If it starts with more the two, it is not a disaccharide, its either an oligo or a trisaccharide. A few is more than two, in common parlance. That a polysaccharide can, and the emphasis is can, be hydrolyzed into two or more (Oligo?), does not mean that the polysaccharide is a disaccharide. A definition of oligosaccharide from Merriam-Webster is provided in this office action as evidence to this issue, and is noted that Applicants have not provide the same. The reference provided from Merriam-Webster, and made of record in this office action clearly is in stark contrast to Applicants definition.

	Conclusion
No claims are allowed. Applicants claim are very broad with all the comprising language. Cage-like proteins which are also nanoparticles is also a broad term. Incorporation of elements/metals into cage-like proteins are known as exemplified by both references. Applicants may wish to narrow to what they believe is the invention. Purification steps are not novel. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654